Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification fails to provide enabling disclosure to commensurate with the scope of the claims when the claim language covers all ways of performing a function.
Claims 1, 11 and 20 recite “adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to a preset value” which has not been disclosed within the specification in such a way as to commensurate with the scope of the claims when the claim language covers all ways of performing the adjusting function. The closest description is found in the paragraphs [0036, 0053-0055] of the specification as follows: (emphasis added by examiner) 
“[0036] Specifically speaking, in the step S103, the preset value may be set according to the point cloud density of the three-dimensional point cloud data downsampling the three-dimensional point cloud data corresponding to the non-feature object in the current target frame data.”
“[0053] On the basis of the embodiment shown in FIG. 1, the adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object in the current target frame data to a preset value may include: downsampling the three-dimensional point cloud data corresponding to the non-feature object in the current target frame data by a preset voxel grid, and adjusting the point cloud density of the three-dimensional point cloud data corresponding to the non-feature object to the preset value to unify resolution of the three-dimensional point cloud data corresponding to the non-feature object. The three-dimensional point cloud data of which the point cloud density is adjusted may be evenly distributed by the voxel grid, which is beneficial to obtain a more precise map construction result.” 
“[0054] Specifically speaking, a three-dimensional voxel grid may be created according to the point cloud data, then the three-dimensional voxel grid is divided into mxnxl small grids according to a preset size of a side length l of small cubic grids to be divided. After the grids are divided, the point cloud data is placed in corresponding small grids, a small grid without a data point is deleted, a distribution of the point cloud data in the small grids is counted, a positional relationship between the data point in each small grid and a center of gravity of corresponding small grid is obtained, and then data point downsampling may be obtained after all small grids are processed. Alternatively, a data point closest to the center of gravity in each small grid may be retained, and other data points are deleted. In the above process, the side length l of the small cubic grids may be set according to actual needs. The side length l of the small cubic grids are inversely proportional to the point cloud density of the point cloud data obtained after downsampling. The larger the side length l, the smaller the point cloud density of the point cloud data obtained after downsampling.“
“[0055] It needs to be noted that in the present embodiment, in addition to the voxel grid, the three-dimensional point cloud data corresponding to the non-feature object may be downsampled by other downsampling manners, and it will not be limited herein.”
In applicant’s disclosure, there is only one situation being contemplated or taught, i.e., when the point cloud density is above the preset value. Nowhere has applicant discussed situations where the point cloud density is below the preset value and nowhere has applicant disclosed any information as to what to do in such situations. Applicant only teaches downsampling as a way for adjusting point cloud density, which applies only to the situation where the point cloud density is above the preset value, and applicant does not mention what happens to point cloud densities in areas where they are below the preset value. If the point cloud density is below the 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 20 recite “adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to a preset value, to construct a map according to the feature parameter and the three-dimensional point cloud data of which the point cloud density is adjusted.” However, it is unclear what this limitation means. First of all, it is unclear what it means by “adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to a preset value”. What if the point cloud density in an area of a non-feature object is below the 
All other claims depend directly or indirectly on claims 1 and 11 and therefore are rejected on the same ground as claims 1 and 11.
Claims 9 and 19 recite “so as to construct the map based on the feature parameter and the three-dimensional point cloud data stored.” Similar to the issue discussed above regarding claims 1 and 11, it is unclear if the claim limitation is just a purpose statement or a step of action. In other words, it is unclear if the action of constructing a map is carried out or not.
Examiner’s Notes on Documents provided by IDS
Examiner has reviewed the NPL document (“First Office Action issued in counterpart Korean Patent Application No. 10-2020-0029275, dated Apr. 28, 2021”) and two foreign patent documents cited by applicant in the IDS.
The cited office action relies on the disclosure of the paragraphs [0018, 0021] of JP 2018132925 for the claim feature of Korean Patent Application No. 10-2020-0029275 corresponding to the claim limitation of “adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to a preset value, to construct a map according to the feature parameter and the three-dimensional point cloud data of which the point cloud density is adjusted” in the instant application.

More specifically, paragraph [0018] of JP 2018132925 teaches: (see machine translation of JP 2018132925)
“The three-dimensional distance image data input from the data acquisition unit 11 includes point data (noise) that does not originally exist, which is called an outlier. Therefore, in order to remove noise, the noise filter processing unit 12 performs noise filter processing on the three-dimensional distance image data to generate noise removal data, and outputs the noise removal data to the voxel division unit 13.” In other words, the noise removal technique is used to remove “point data (noise) that does not originally exist”, similar to applicant’s denoising or noise removal before adjusting the point cloud density (see applicant’s spec, para. [0036-0037]). Interpreting the claimed “three-dimensional point cloud data corresponding to the non-feature object” as the “noise” disclosed by JP 2018132925 would not seem to be reasonable since the 
Furthermore, paragraph [0021] of JP 2018132925 discloses:
“When the density of voxels in the voxelized distance image data input from the voxel dividing unit 13 is less than the threshold input from the threshold calculation unit 14, the density filtering unit 15 regards the point data in the voxels as noise. (That is, the density is set to 0), and the density processing is performed. Then, the density-processed data (filter-processed data) is output to the outside and the map data generation unit 16.” In other words, the threshold here is used to determine if the voxels should be treated as noise (i.e., with density below the threshold) and thus removed. This is a far cry from the claimed feature of “adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to a preset value”. Even though one could interpret the claimed “non-feature object” as the disclosed “noise” and the claimed “preset value” as the disclosed “0”, such an interpretation would seem to be beyond the broadest reasonable interpretation (BRI) in light of applicant’s disclosure under US practice. Also, applying such an interpretation would remove all the claimed “three-dimensional point cloud data corresponding to the non-feature object” since they are treated as noise and their density is “set to 0” according to the above disclosure. This interpretation is particularly unreasonable in light of applicant’s disclosure of denoising or noise removal before adjusting the point cloud density (see applicant’s spec, para. [0036-0037]), i.e., in applicant’s invention, the claimed “three-dimensional point cloud data corresponding to the non-feature object” are not noise 
Regarding the US 20180253625 A1, which corresponds to the KR 20180041176 cited in IDS by applicant, the closest disclosure to the claim limitation of “adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to a preset value, to construct a map according to the feature parameter and the three-dimensional point cloud data of which the point cloud density is adjusted” in the instant application is in step S102 of Fig. 1 or paragraphs [0048-0049], although the cited office action in IDS does not rely on the disclosure KR 20180041176 for this claim limitation. The following are the Fig. 1 and paragraphs [0048-0049].

    PNG
    media_image1.png
    342
    524
    media_image1.png
    Greyscale

“[0048] In the above operation, after the map data collection is finished, the map data may be processed by utilizing the collection tool. First, dynamic objects or static objects in original map data collected at each time are recognized using the collection tool. For example, according to the collected original map data, the IMU may calculate the motion morphology of each dynamic object, and the LIDAR may calculate the static object. After the objects in the original map data are recognized, the features of different objects maybe extracted. Preferably, as for a dynamic object, the features such as the moving speed and/or accelerated speed in unit time may be extracted. As for a static object, the structural features, the gravity centre features and/or the morphological features maybe extracted. Preferably, the object features of the static objects are collected to serve as reference features.” Here, the extracted structural features may have values similar to the claimed “feature parameter”.
“[0049] Herein, it is to be noted that when the objects in the original map data collected at each time are recognized, iconic objects may be selectively recognized, or all the objects may be recognized. In this embodiment, preferably, the iconic objects in the original map data collected at each time are recognized. For example, the iconic objects, such as road planes, vehicles, lamp posts, a road sign or building planes on the road plane, in the original map data are recognized. Advantages of such arrangement are as below: on one hand, the accuracy of recognition is improved by recognizing the iconic objects, and on the other hand, the time required for recognition is shortened and the recognition cost is lowered by merely recognizing the iconic objects.” Here, the “iconic objects, such as … a road sign …,” are similar to the claimed “feature objects”. There is no disclosure on objects similar to the claimed “non-feature objects” or how to process the point cloud data corresponding to the claimed “non-feature objects”.
Allowable Subject Matter
While claims 1-20 are rejected under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, they are neither anticipated by nor obvious in view of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan et al. (US 20200074641 A1): generating 3D map including static objects based on frames of point cloud data. ([0018])

    PNG
    media_image2.png
    433
    517
    media_image2.png
    Greyscale

Canter (US 20110282622 A1): “A method for post-processing georeferenced mapping data includes providing positioning data indicating a position of a data acquisition system in a defined space at specific moments in time, Abstract)

    PNG
    media_image3.png
    543
    698
    media_image3.png
    Greyscale

Zhou et al. (US 20190206124 A1): “A method for creating a map includes acquiring an image acquired when an acquisition entity is moving and location data and point cloud data associated with the image, the location data Abstract)

    PNG
    media_image4.png
    270
    368
    media_image4.png
    Greyscale

Takagi (US 8744744 B2): “A traveling environment recognition device capable of accurately recognizing a traveling environment of a vehicle. An occupancy grid map that stores an occupancy probability of each obstacle to traveling of the own vehicle for each cell of the occupancy grid map is generated, and the occupancy probability for each cell is updated according to Bayesian inference. More specifically, for each cell of the occupancy grid map, the occupancy probability calculated from information from a radar device, the occupancy probability calculated from information from a communication device, and the occupancy probability calculated from Abstract)
Huber (US 20210027477 A1): “creating a point cloud model of an environment, applying at least one filter to the point cloud model to produce a filtered model of the environment and defining a plane in the filtered model corresponding to a horizontal expanse associated with a floor of the environment.” (Abstract)

    PNG
    media_image5.png
    532
    610
    media_image5.png
    Greyscale

Hu et al. (US 20200346750 A1): obtaining an image and a curve, generating the flight path based on the image and the curve, and controlling an unmanned aerial vehicle (UAV) to fly along the flight path. (see Abstract)

    PNG
    media_image6.png
    333
    485
    media_image6.png
    Greyscale

Tay et al. (US 20190311546 A1): "to selectively merge 3D point cloud and 2D color image data into a 3D representation of the field around the autonomous vehicle with objects depicted at point densities approximately proportional to importance of these objects to a rider inside the autonomous vehicle." ([0057])
He et al. (US 20200182626 A1): “Embodiments include apparatus and methods for automatic generation of local window-based 2D occupancy grids that represent roadside objects at a region of a roadway and automatic localization based on the 2D occupancy grids. 2D occupancy grids are generated based on an altitude threshold for point cloud data and grid cell occupancy for grid cells of local windows associated with the region of the roadway.” (Abstract)

    PNG
    media_image7.png
    724
    399
    media_image7.png
    Greyscale

Wu et al. (US 20180158235 A1): “the data pre-processing module 403 downsamples the point cloud data 503 to reduce the number points in the point cloud data 503. By way of example, the downsampling can be 

    PNG
    media_image8.png
    512
    804
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/FENG NIU/Primary Examiner, Art Unit 2669